[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
                      ON MOTION FOR RECONSIDERATION
Plaintiff, Johnny Shane Chadwell, has filed a motion pursuant to App.R. 26 requesting this court to reconsider our prior decision in Chadwell v. Ohio State Racing Comm. (Sept. 30, 1999), Franklin App. No. 99AP-275, unreported (memorandum decision).  In that decision, this court held that the trial court properly determined that it lacked jurisdiction to consider plaintiff's untimely appeal from an order of the Ohio State Racing Commission.
In considering an application for reconsideration, the test to be applied is whether it calls to the attention of the court an obvious error in its decision or raises an issue for consideration that was either not considered at all or was not fully considered by the court when it should have been.  Matthewsv. Matthews (1981), 5 Ohio App.3d 140.
In his motion for reconsideration, plaintiff rehashes the identical arguments raised under his previous assignment of error.  We specifically addressed each of those arguments with the exception of plaintiff's novel theory that his wife, who received the racing commission's mailing of the notice of its order on August 29, 1998, became an "agent" for the state when she paid part of the postage due on the mailing.  Plaintiff's theory is without legal support and does not provide this court with any reason to reconsider our prior decision.  As noted, plaintiff's other arguments were specifically addressed in our previous decision and plaintiff has failed to satisfy his burden for reconsideration with respect to such arguments.
Accordingly, plaintiff's motion for reconsideration is denied.
Motion for reconsideration denied.
PETREE and TYACK, JJ., concur.